NOTE: This order is nonprecedential.


  mtntteb ~tate~ @:ourt of §ppeaI~
       for tbe jfeberaI @:trmtt

            ROBERT L. WASHINGTON,
               Claimant-Appellant,

                          v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                      2011-7129


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-2889, Judge William A.
Moorman.


                    ON MOTION


                      ORDER

    Robert L. Washington moves without opposition for
leave to proceed in forma pauperis. The Secretary of
Veterans Affairs also moves without opposition for an
extension of time to file his brief.

   Upon consideration thereof,
WASillNGTON v. DVA                                            2

      IT Is ORDERED THAT:

   The motions are granted. The Secretary's brief is due
within 21 days from the date of filing of this order.

                                 FOR THE COURT


      JUI.. 62011                 lsI Jan Horbaly
         Date                    Jan Horbaly
                                 Clerk


cc: Robert L. Washington                    FILED
    Devin A. Wolak, Esq.            "'"COURT OF APPEALS FOR
                                      IHE FEDERAL CIRCUIT
s19
                                         JULO 62011